NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JEFFREY E. RODRIGUEZ,                           No. 21-15994

                Plaintiff-Appellant,            D.C. No. 2:20-cv-00527-DWL-JFM

 v.
                                                MEMORANDUM*
TODD THOMAS, Warden at Saguaro
Correctional Center; PEREZ, Nurse at
Saguaro Correctional Center; D. MARR,
Health Services Administrator at Saguaro
Correctional Center; N. SAMBERG,
Assistant Chief of Security at Saguaro
Correctional Center; ORTEGA, Hotel
Bravo's Unit Counselor at Saguaro
Correctional Center; J. VALENZUELA,
Grievance Coordinator at Saguaro
Correctional Center; B. GRIEGO, Assistant
Warden at Saguaro Correctional Center,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Dominic Lanza, District Judge, Presiding

                          Submitted February 15, 2022**


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:      FERNANDEZ, TASHIMA, and FRIEDLAND, Circuit Judges.

      Nevada state prisoner Jeffrey E. Rodriguez appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

2004). We affirm.

      The district court properly granted summary judgment because Rodriguez

failed to raise a genuine dispute of material fact as to whether defendant Perez was

deliberately indifferent to his migraine condition. See id. at 1060-61 (a prison

official is deliberately indifferent only if he or she knows of and disregards an

excessive risk to inmate health; medical malpractice, negligence, or difference of

opinion concerning the course of treatment does not amount to deliberate

indifference).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We do not consider documents and facts not presented to the district court.

See United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990).

      AFFIRMED.




                                          2